DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/11/2022 has been entered. Claims 1-4 and 6-9 were amended. Claims 1-9 remain pending in the application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim as amended recites "detect a face area of a subject from the captured image divided into a plurality of blocks according to the light emitting elements in a linear array of at least three light emitting elements on each of at least two sides of the image sensor that irradiate the image capturing range”.  It appears that the Applicant intended to claim “according to the light emitting elements formed by a linear array of at least three light emitting elements” OR something similar as shown in FIGS. 2A-2B. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  and wherein ”. It appears that the Applicant intended to claim “and wherein the image capturing range ”  OR something similar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein four sets of the at least three light emitting elements and corresponding sets of " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "wherein" in line .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Linear (CCM-RE1 CCTV Color Camera, released in 2011).
Regarding claim 1: 
Sijde teaches: a monitoring system (FIG. 1A, ¶ [0025] FIG. 1A illustrates an example of an adaptive lighting system 1 according to embodiments of the invention.”);
receiving, from an image capturing sensor, a captured image of an image capturing range illuminated by light emitting elements (¶ [0028] “In block 304, microprocessor 14 causes camera 11 to capture a first image of a scene (corresponding to the camera's field of view). Block 304 may be followed by block 306.” FIG. 1A, Camera 11, and Light Source 10. )
comprising: 
a memory (FIG. 1A, memories 15 and 19); 
and a processor coupled to the memory (FIG. 1A, microprocessor 14); 
and configured to: 
detect a face area of a subject from a captured image divided into a plurality of blocks according to the light emitting elements  that irradiate the image capturing range (FIG. 1B, ¶ [0029] “In block 306, microprocessor 14 detects a face in a section [similar to block] of the scene from the first image.” FIGS. 7, 9, and 10A-15B, and ¶ ¶ [0060] – [0061], the face is detected from a first image divided into sections (blocks) according to the 3X3 square array of the LED elements); 
and control a light emission intensity of a light emitting element corresponding to a block including the face area among the plurality of blocks according to one of a position of the face area and a size of the face area (FIGS. 10A-18B are examples of controlling the light emission intensity according to the section containing the face, ¶ [0030] “For example, microprocessor 14 selects a group of the IR LEDs in light source 10 based on the location of the face in the scene (the section of the scene)“; ¶ [0087] “Adaptive lighting system 1 of FIG. 1A may be used to illuminate multiple targets (e.g., faces), by providing current to only the LEDs corresponding to each target [according to a position of the face area], or by providing more current to the LEDs corresponding to each target. Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera [according to the size of the face area since the distance from the camera correlates directly with the size of the target], by providing current to only the LEDs corresponding to the elements far from the camera, or by providing more current to the LEDs corresponding to the elements far from the camera.” 
Note: the instant pending application discloses in ¶ [0092] “it is assumed that the correspondence relationship between the size of the face area of the subject and the light emission intensity is defined in advance. This is because the image capturing distance to the subject may be roughly estimated according to the size of the face area of the subject”).
Sijde does not specifically teach: light emitting elements in a linear array of at least three light emitting elements on each of at least two sides of the image sensor.

    PNG
    media_image1.png
    487
    637
    media_image1.png
    Greyscale
However, in a related field, Linear teaches: light emitting elements in a linear array of at least three light emitting elements on each of at least two sides of the image sensor (See FIG 1. below, D1-D6 are in a linear array of three lights on two sides of the camera. Also see the CCM-RE1 Manual, section “Product Description”; “…The camera is continuously powered by the RE-1. The camera’s infrared light emitters illuminate the area directly on front of the entry system for nighttime or low light operation.”).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Linear by including: light emitting elements in a linear array of at least three light emitting elements on each of at least two sides of the image sensor. Sijde and the disclosure of Linear are both in the field of surveillance systems that include light source, and one of ordinary skill in the art may choose to replace the arrangement of the lighting elements in Sijde by the lighting elements in the Linear disclosure. 
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Linear (CCM-RE1 CCTV Color Camera, released in 2011), Qiu (CN 110443160) and Maeda (PG-Pub. US 20150252980).
Regarding claim 2:
Sijde in view of Linear teaches: the monitoring system according to claim 1 as applied above.
Sijde further teaches: wherein the processor is further configured to determine the block to which the position of the face area belongs (¶ [0030] “… microprocessor 14 activates light source 10 to selectively illuminate the section of the scene with IR light. For example, microprocessor 14 selects a group of the IR LEDs in light source 10 based on the location [block] of the face in the scene” in order to selectively activate the light sources in the array as in FIGS. 10A to 18B, the blocks in the image in which the face is located must be determined to irradiate the lights toward them; also see ¶ [0057] wherein selected objects (faces) are illuminated with higher intensity to help in face recognition.);
While Sijde teaches that the adaptive lighting system adjusts the intensity of light based on the distance between the object and the light source (see ¶¶ [0049] – [0051] and ¶ [0087]; ¶ [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ~1/distance2)”. Therefore, creating a table to associate the intensity of light with each block where the face belongs is obvious and is a standard practice to one skilled in the art in view of Sijde.
Nonetheless, Sijde does not explicitly teach: and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs.
However, in a related field, Qiu teaches: wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs (¶ [0051] “In the iris collection method of the present invention, in step S120, the light intensity control parameters of the first light source and the second light source are adjusted according to the distance information, and the method of adjusting the light intensity control parameters described here may be pre-stored based on the iris collection device. The corresponding relationship table between the distance information of the light source and the light intensity control parameters of each light source is searched for the corresponding light intensity control parameters, or the light intensity control parameters of the first light source and the second light source can be calculated by an algorithm according to the detected distance information”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde in view of Linear to incorporate the teachings of Qiu by including: wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs in order to adjust the current value of the first light source and the current value of the second light based on the distance information and the corresponding pre-stored values in the look up table. 
Sijde in view of Linear and Qiu does not teach: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively.
However, in a related field, Maeda teaches:  wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively (FIGS 14- 15; and ¶ [0057] FIGS. 11A and 11B are diagrams for explaining an example of the sensor for the biometric authentication apparatus in a second embodiment…The illuminating optical system 23 includes the plurality of LEDs 25 provided on the substrate 24, and the diffraction optical element 26; ¶ [0061] “FIG. 15 is a top view illustrating an example of the sensor for the illumination device that diffracts the light from the LEDs into the illumination light that irradiates the three irradiating regions illustrated in FIG. 14. In FIG. 15, those parts that are the same as those corresponding parts in FIGS. 11A and 11B”; Also, see ¶ FIG. 7 and ¶ [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde in view of Linear and Qiu to incorporate the teachings of Maeda by including: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively in order to diffract the light into illumination light that illuminates an illumination region of an illuminating target such as face. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Linear (CCM-RE1 CCTV Color Camera, released in 2011), Joo (PG-Pub. US 20210263136), and Maeda (PG-Pub. US 20150252980).
Regarding claim 3:
Sijde teaches: the monitoring system according to claim 1 as applied above.
While Sijde teaches that the adaptive lighting system adjusts the intensity of light based on the distance between the object and the camera, which directly corresponds to the size of the object (see ¶¶ [0049] – [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ˜1/distance2)”; ¶ [0087] “Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera).
Sijde does not explicitly teach: wherein the processor is further configured to calculate the size of the face area, and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each size of the face area.
However, in a related field, Joo teaches: wherein the processor is further configured to calculate the size of the face area (¶ [0041] “For example, the processor 1000 may obtain various information on the object [the face], such as the shape, size, color, and the like of the object 130”);
and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each size of the face area (FIGS 8-9; ¶ [0109] ”FIG. 8 is a diagram illustrating an example according to an embodiment in which the light outputting device 100 obtains a lookup table by recognizing the face of a user”; ¶ [0110] “…For example, when the area of the face is determined as cm2 when the distance 810 from the light source 110 to the face is 1 m, then even in the case of a distance 810 from the light source 110 to the face is 0.1 m, 0.5 m, 1.5 m, 3 m, 5 m, or the like, the light outputting device 100 can determine the reference area 820 corresponding thereto using a preset algorithm or the like”;  ¶ [0126] “In step S960, the light outputting device 100 according to an embodiment controls the output of the light source according to a result of comparing the recognition area of the face recognized by the receiver and the reference area”.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Joo by including: calculating the face size, and creating a table to control the light source based on the face size in order to adjust the current value of the light source according to a result of comparing the recognition area of the face(size of the face)  recognized by the receiver and the reference area (reference size/distance) as disclosed in FIG. 9 of Joo. 
Sijde in view of Linear and Joo does not teach: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively.
However, in a related field, Maeda teaches:  wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively (FIGS 14- 15; and ¶ [0057] FIGS. 11A and 11B are diagrams for explaining an example of the sensor for the biometric authentication apparatus in a second embodiment…The illuminating optical system 23 includes the plurality of LEDs 25 provided on the substrate 24, and the diffraction optical element 26; ¶ [0061] “FIG. 15 is a top view illustrating an example of the sensor for the illumination device that diffracts the light from the LEDs into the illumination light that irradiates the three irradiating regions illustrated in FIG. 14. In FIG. 15, those parts that are the same as those corresponding parts in FIGS. 11A and 11B”; Also, see ¶ FIG. 7 and ¶ [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde in view of Linear and Joo to incorporate the teachings of Maeda by including: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively in order to diffract the light into illumination light that illuminates an illumination region of an illuminating target such as face.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Linear (CCM-RE1 CCTV Color Camera, released in 2011), Watanabe (PG-Pub. US 20090322906), and Maeda (PG-Pub. US 20150252980)..
Regarding claim 4:
Sijde teaches: the monitoring system according to claim 1 as applied above.
Sijde further teaches: wherein the processor is configured to control the light emission intensity of the light emitting element corresponding to each block including the face areas of the the counted number (FIGS. 3-5, ¶ [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light” Also, see ¶ [0058] “…As illustrated in FIG. 5, more light is provided in region 42, corresponding to the background person 32, while less light is provided in region 40, corresponding to foreground person 30. Extra light is provided to the face 52 of the person in the background”).
While Sijde teaches: controlling the light intensity irradiated toward multiple faces as disclosed in ¶ [0049], and FIGS. 3-5. A person of ordinary skill in the art may regard detecting multiple faces to control the light intensity directed toward them would necessarily imply accounting for each face or counting the number of faces in other words. 
Sijde does not explicitly teach: wherein the processor is further configured to count a number of face areas.
However, in a related fields, Watanabe teaches: wherein the processor is further configured to count a number of face areas (Abstract: “...a CPU detects human faces included in a picture imaged by an imaging unit, counts the number of the faces, and stores the number of the counted faces in a predetermined area of a memory unit”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Watanabe by including: wherein the processor is further configured to count a number of face areas in order to record an imaged picture in response to a change in the number of imaged persons included in an imaging range.
Sijde in view of Linear and Watanabe does not teach: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively.
However, in a related field, Maeda teaches:  wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively (FIGS 14- 15; and ¶ [0057] FIGS. 11A and 11B are diagrams for explaining an example of the sensor for the biometric authentication apparatus in a second embodiment…The illuminating optical system 23 includes the plurality of LEDs 25 provided on the substrate 24, and the diffraction optical element 26; ¶ [0061] “FIG. 15 is a top view illustrating an example of the sensor for the illumination device that diffracts the light from the LEDs into the illumination light that irradiates the three irradiating regions illustrated in FIG. 14. In FIG. 15, those parts that are the same as those corresponding parts in FIGS. 11A and 11B”; Also, see ¶ FIG. 7 and ¶ [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde in view of Linear and Watanabe to incorporate the teachings of Maeda by including: wherein the blocks correspond to rectangles of spot light formed by the diffractive optical elements through which light from the at least three light emitting elements pass, respectively in order to diffract the light into illumination light that illuminates an illumination region of an illuminating target such as face.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Linear (CCM-RE1 CCTV Color Camera, released in 2011) and Chen (CN 108197546).
Regarding claim 5:
Sijde in view of Linear teaches: the monitoring system according to claim 1 as applied above.
While Sijde teaches controlling the light source based on the distance of the object which may be regarded as adjust the light intensity based on the image quality. See ¶¶ [0049] – [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ˜1/distance2)”; ¶ [0087] “Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera. 
Nonetheless, Sijde in view of Linear does not explicitly teach: wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected.
However, in a related field, Chen teaches: wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected ( see ¶¶ [0047] – [0051]; ¶ [0051] “…calculating a face brightness value, a face position and a face size according to the face image; the face brightness value, the face position and the face size are input into the trained logistic regression classifier to judge the ambient light intensity of the face image [evaluating quality]; when the judgment result is that the ambient light intensity of the face image does not exceed the preset value, the face recognition system default parameter is adjusted [intensity is adjusted] according to the face brightness value, and the face image is collected again”). Repeating the evaluation periodically according to a predetermined time period is a matter of obviousness to one of ordinary skill in the art when considering applying this feature in a surveillance system. Also, the fact that Sijde discloses adjusting the illuminance of the light source based on the distance between the light source and the face is one way to evaluate the quality of a face image and adjust the light intensity accordingly. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde in view of Linear to incorporate the teachings of Chen by including: wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected in order to obtain an optimal image quality by adjusting the light intensity and other parameters bases on the captured image and its current quality.

Regarding claim 8: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. Claim 8 differs from claim 1 in that controlling the light intensity is according to an image quality of the block instead of the position or size of the face area. However, this difference is interpreted to be similar to the position and size since the position and size correspond to the distance from the light source and Sijde discloses in ¶ [0087] “Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera”. Reducing overexposure is one example of controlling the light intensity based on quality. Claim 8 also does not require the lighting elements to be formed by a linear array, it merely requires three elements on each side of the imaging sensor. 

Regarding claim 9: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above.
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: the prior art fails to teach, disclose, or suggest: wherein four sets of the at least three light emitting elements and a corresponding sets of the diffractive optical elements that each convert light emitted from the light emitting elements into rectangular spot light are provided in the context of the claim as a whole and the context of independent claim 1. 
Regarding claim 7: claim 7 depend from claim 6; therefore, contains an allowable subject matter for the same reasons. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665